                          Case 18-17402-PGH       Doc 67    Filed 04/30/20     Page 1 of 2




           ORDERED in the Southern District of Florida on April 30, 2020.




                                                                Paul G. Hyman, Jr.,Judge
                                                                United States Bankruptcy Court
_____________________________________________________________________________
                                    UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                            www.flsb.uscourts.gov


          IN RE:                                                     CASE NO.: 18-17402-PGH

          DAVID RAMSINGH,                                            CHAPTER 13

                          DEBTOR.



                     AGREED ORDER GRANTING RELIEF FROM AUTOMATIC STAY




                   THIS CAUSE came on before the Court upon Movant, HIMALAYA INTERNATIONAL,
          INC.’s Motion for Relief from the Automatic Stay and the court, having reviewed the motion
          referenced herein and being otherwise duly advised in the matter, as well as being informed that
          Debtor’s counsel and Movant’s counsel are in agreement, it is hereby ORDERED:

             1. The Motion for Relief from the Automatic Stay motion is hereby GRANTED.
             2. The movant has relief from the automatic stay to enforce its rights against the collateral
                   described in the motion.
             3. Specifically, the stay in Himalaya International, Inc. vs. David Ramsingh, Et al. – Case
                   No. CACE-18-021690 is hereby lifted.
                Case 18-17402-PGH         Doc 67     Filed 04/30/20     Page 2 of 2




   4. The 14-day stay provision provided by Fed. R. Bankr. P. 4001(a)(3) shall not apply.
   5. The trustee shall, and hereby does, abandon the collateral if necessary and/or applicable.

                                               ###

Agreed to by:
Harvey L. Rubinchik, Esq. – Attorney for Debtor David Ramsingh
Julio C. Cavero, Esq. – Attorney for Movant Himalaya International, Inc.


[Attorney Julio C Cavero directed to serve copies of this order on all interested parties and to file
a certificate of service].
